Exhibit 10.1(z)

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made as of 5 May 2004, by and
between SAUER-DANFOSS INC., a Delaware corporation (the “Company”) and KLAUS H.
MURMANN (the “Consultant”).

 

The Consultant was the founder of the Company and served for many years as its
Chief Executive Officer.  Although the Consultant is no longer an active
employee of the Company and has retired this date from Chairman of the Board of
Directors to Chairman Emeritus and Director of the Company, the Consultant has
considerable and valuable knowledge and experience relating to the business of
the Company as a result of his prior service to the Company as an officer and
employee and the Company desires to be assured of the continued availability of
the advice, wisdom and management experience of the Consultant.  The Consultant
desires to aid and assist the Company as a consultant by providing certain
limited advisory services to the Company on a standby basis.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and of other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
unconditionally agree as follows:

 

1.               The Company does hereby appoint and engage the Consultant as
its consultant and advisor with respect to the matters specified in Section 2 of
this Agreement for the consideration hereinafter set forth.  The Consultant
hereby accepts his appointment and engagement by the Company as a Consultant and
advisor to the Company with respect to the matters specified in Section 2 of
this Agreement for the consideration hereinafter set forth.

 

2.               During the term of this Agreement specified in Section 4 hereof
(the “Term”), the Consultant shall undertake for and on behalf of, and to the
extent specifically requested by the Company, subject to the availability of the
Consultant and the other limitations set forth herein, to advise the Company, by
telephone or in person at the Consultant’s sole discretion, with respect to its
business and with respect to past matters or transactions of the Company of
which he has actual knowledge.  The Consultant shall not be required to render
any written reports to the Company with regard to the foregoing service, unless,
in his sole discretion, the Consultant deems written reports to be necessary. 
In no event shall the Consultant be required to engage in the foregoing activity
for more than twenty (20) hours in any calendar month, unless the Consultant, in
his sole discretion, deems that more hours are necessary.  In furnishing such
advisory and consulting services, the Consultant shall not be an employee of the
Company but shall act in the capacity of an independent contractor.

 

3.               In consideration for the agreement of the Consultant to provide
advisory services described in Section 2 of this Agreement, the Company shall,
during the Term, at no expense to the Consultant:

 

(a)          Provide the Consultant with the use of his current office space,
furnishings and its amenities in the Company’s Neumünster, Germany facilities or
with equivalent office space, furnishings and amenities in the event the Company
shall remodel its existing Neumünster,

 

--------------------------------------------------------------------------------


 

Germany facility resulting in a change of such office space or move its
operations from the current facility to a new location;

 

(b)         Provide the Consultant with secretarial support for up to 32 hours
per week; and

 

(c)          Pay or promptly reimburse the Consultant for all reasonable
expenses paid or incurred by the Consultant in connection with the performance
of his activities, responsibilities and services under this Agreement, upon
presentation of expense statements, vouchers or other evidence of expense
according to the prescribed procedure for processing expenses incurred by
members of the Company’s Board of Directors.

 

4.               The Term shall commence as of the date hereof and shall
terminate as of the date of the Consultant’s death or in the event that he is
incapable of performing his advisory services pursuant to this Agreement because
of physical or mental incapacity for a period of 270 consecutive days in any
twelve-month period, provided, however, that the Consultant may terminate this
Agreement at any time upon giving 30 days prior written notice to the President
of the Company.

 

5.               This Agreement shall be binding upon, and shall enure to the
benefit of, the Consultant and the Company and their respective successors,
assigns, heirs and legal representatives, including any entity with which the
Company may merge or consolidate or to which all or substantially all of its
assets may be transferred.

 

6.               This Agreement will be governed by the laws of the State of
Delaware without regard to conflicts of law principles.

 

7.               This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof.

 

8.               This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

2

--------------------------------------------------------------------------------


 

 

SAUER-DANFOSS INC.

 

 

 

 

 

By:

/s/ Kenneth D. McCuskey

 

 

 

Kenneth D. McCuskey

 

 

 

Vice President & Chief Accounting
Officer

 

 

 

 

 

 

 

Print Name and Title

 

 

 

 

 

 

 

/s/ Klaus H. Murmann

 

 

 

 

 

 

 

Klaus H. Murmann

 

 

3

--------------------------------------------------------------------------------